Certiorari dismissed, February 22, 2010



                                UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-1399


THOMAS W. HILL,

                    Plaintiff - Appellant,

             v.

DAVID RICHARD HILLIER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cv-00543-LHT)


Submitted:    July 23, 2009                   Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas W. Hill, Appellant Pro Se. David Richard Hillier, GUM,
HILLIER & MCCLOSKEY, P.A., Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas W. Hill appeals the district court’s orders:

(1)   affirming   the    bankruptcy       court’s    order   approving     the

Trustee’s distribution and denying Hill’s motions for recusal of

the district court judge and for an evidentiary hearing; and (2)

denying his motion for reconsideration.              We have reviewed the

record and find no reversible error.          Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.               Hill v. Hillier, No.

1:08-cv-00543-LHT (W.D.N.C. March 5, 2009 & March 16, 2009).               We

dispense   with   oral   argument     because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                      2